Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 16/549,130 entitled "TOXICITY IN A TRADING NETWORK" with claims 1-6 and 9-20 pending.

Status of Claims
Claims 1, 9-11, 13, and 18-20  have been amended and are hereby entered.
Claims 7 and 8 were previously cancelled.
Claims 1-6 and 9-20 are pending and have been examined.

Response to Amendment
The amendment filed October 12, 2021 has been entered. Claims 1-6 and 9-20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed July 12, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-6 and 9-20 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receiving…market data….”
“operating a distributed trading platform…” 
“monitoring….trading activity information indicating trading activities…”
“receiving…a first order…”
“receiving…a contra order…”
“receiving the contra order, transmitting the contra order…”
“adjusting the indications…”
“determining the updated amounts of price changes…”
“receiving….that a quantity of a financial instrument…”
“facilitating execution of an exchange that fulfills…the contra order and the first order…”
These limitations clearly relate to managing transactions/interactions between liquidity provider, liquidity taker, and/or broker/exchange.  These limitations, under their broadest reasonable interpretation, cover performance of the certain methods of organizing human activity. For example, instructing to receive an order or facilitate exchange recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“processor”: merely applying CPU technology  as a tool to perform an abstract idea
“communication network” : merely applying networking technology  as a tool to perform an abstract idea
“activity information”: insignificant extra-solution activity

“display information”: insignificant extra-solution activity

“transmitting…first order display information”: insignificant extra-solution activity

“graphical user interface (GUI)”: merely applying graphical user interface technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads, [0103] A processor may include one or more microprocessors, central processing units (CPUs), computing devices, …. or like devices or any combination thereof, regardless of the architecture.  [0050] Data provider 117 may provide such information in any one or more of a variety of forms and means such as video, audio (e.g., radio broadcast), text (e.g., stock ticker-type information), or other data that may convey information.     Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: “look-up table”: merely applying database look-up table storage technology  as a tool to perform an abstract idea 
Claim 4: “communication network”: merely applying communication network technology  as a tool to perform an abstract idea
Claim 5: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“display information”:   insignificant extra-solution activity to the judicial exception of displaying information
 Claim 6: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“display information”:   insignificant extra-solution activity to the judicial exception of displaying information
Claim 9: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“display information”:   insignificant extra-solution activity to the judicial exception of displaying information
Claim 10:
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
 “processor”: merely applying CPU technology  as a tool to perform an abstract idea
 “shot clock on the GUI”:   insignificant extra-solution activity to the judicial exception of displaying information on a   graphical user interface
   Claim 11: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
 “processor”: merely applying CPU technology  as a tool to perform an abstract idea
“display on the GUI”:   insignificant extra-solution activity to the judicial exception of displaying information on a   graphical user interface
“refresh”:   insignificant extra-solution activity to the judicial exception of updating data
   Claim 12: 
“processor”: merely applying CPU technology  as a tool to perform an abstract idea
 “refresh”:   insignificant extra-solution activity to the judicial exception of updating data
   Claim 13: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
 “processor”: merely applying CPU technology  as a tool to perform an abstract idea
“graphical user interface”:   insignificant extra-solution activity to the judicial exception of displaying information with a graphical user interface
 Claim 14: “processor”: merely applying CPU technology  as a tool to perform an abstract idea
   Claim 15: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
 “processor”: merely applying CPU technology  as a tool to perform an abstract idea
“display information”:   insignificant extra-solution activity to the judicial exception of displaying information
“button”:   insignificant extra-solution activity to the judicial exception of providing a graphical user interface element
   Claim 16: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“processor”: merely applying CPU technology  as a tool to perform an abstract idea
  “database”: merely applying database storage technology  as a tool to perform an abstract idea
    Claim 17: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“processor”: merely applying CPU technology  as a tool to perform an abstract idea
  “database”: merely applying database storage technology  as a tool to perform an abstract idea
  “decrypting”: merely applying encryption/decryption technology  as a tool to perform an abstract idea
Claim 18: “display information”:   insignificant extra-solution activity to the judicial exception of displaying information
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads, [0103] A processor may include one or more microprocessors, central processing units (CPUs), computing devices, …. or like devices or any combination thereof, regardless of the architecture.  [0050] Data provider 117 may provide such information in any one or more of a variety of forms and means such as video, audio (e.g., radio broadcast), text (e.g., stock ticker-type information), or other data that may convey information.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 19 recites: 
“A distributed trading system” 
 “identifying a first order”
“transmitting…the first order”
“receiving, … market data”
 “monitoring….trading activity information indicating trading activities”
“determining … toxicity ratings”
“receiving…the first order”
“receiving a request to execute a trade”
“determining toxicity augments”
“receiving…a contra order”
“receiving the contra order, transmitting the contra order,”
“transmitting…first order display information to second participant order management systems”
“receiving….that a quantity of a financial instrument”
“facilitating execution of an exchange that fulfills…the contra order and the first order”
These limitations clearly relate to managing transactions/interactions between liquidity provider, liquidity taker, and/or broker/exchange.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive an order or facilitate exchange recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“computing device”: merely applying computing devices  as a tool to perform an abstract idea
“communication network” : merely applying networking technology  as a tool to perform an abstract idea
“activity information”: insignificant extra-solution activity

“display information”: insignificant extra-solution activity

“graphical user interface (GUI)”: merely applying graphical user interface technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads, [0103] A processor may include one or more microprocessors, central processing units (CPUs), computing devices, …. or like devices or any combination thereof, regardless of the architecture.   [0050] Data provider 117 may provide such information in any one or more of a variety of forms and means such as video, audio (e.g., radio broadcast), text (e.g., stock ticker-type information), or other data that may convey information.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 20: 
“communication network”: merely applying communication network technology  as a tool to perform an abstract idea
“display information”:   insignificant extra-solution activity to the judicial exception of displaying information
“graphical user interface (GUI)”: merely applying graphical user interface technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads, [0103] A processor may include one or more microprocessors, central processing units (CPUs), computing devices, …. or like devices or any combination thereof, regardless of the architecture.  [0050] Data provider 117 may provide such information in any one or more of a variety of forms and means such as video, audio (e.g., radio broadcast), text (e.g., stock ticker-type information), or other data that may convey information.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For example, the Specification reads, [00103]  “A processor may include one or more microprocessors, central processing units (CPUs), computing devices, ….or like devices or any combination thereof, regardless of the architecture” [0050] Data provider 117 may provide such information in any one or more of a variety of forms and means such as video, audio (e.g., radio broadcast), text (e.g., stock ticker-type information), or other data that may convey information.     Accordingly, these additional elements, do Claims 1-6 and 9-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 10, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (“COMPUTER IMPLEMENTED AND/OR ASSISTED METHODS AND SYSTEMS FOR DETECTING, TRACKING AND RESPONDING TO TOXIC, OR LIKELY TOXIC, ORDERS IN AN EQUITIES ORDER FLOW USING TOXICITY AND /OR PROFIT ANLYZERS”, U.S. Publication Number: 20060085312 A1), in view of Golubovsky (“METHODS AND SYSTEMS OF DISTRIBUTED TRANSACTION PROCESSING”, U.S. Publication Number: 20180315104 A1),in view of Lange (“FINANCIAL PRODUCTS HAVING DEMAND-BASED, ADJUSTABLE RETURNS, AND TRADING EXCHANGE THEREFOR”, U.S. Patent Number: 7389262 B1)






Regarding Claim 1, 
Griffin teaches,
A method of operating a distributed trading platform comprising: controlling, by at least one processor: receiving, over a communication network in real time, real time market data from a remote computing device; monitoring, over a communication network in real time, trading activity information indicating real-time trading activities… and in which the real time market data includes the trading activity information; including the trading activity information indicating the real time trading activities of the respective selected second
(Griffin [0002] The present invention relates to computer implemented and/or assisted methods and systems for the trading of securities, such as equities. 
Griffin [0010]  one or more electronic communications networks (ECNs)
Griffin [0088] monitor all (or at least a percentage of) executed trades in which consolidating broker-dealer 530 is involved, it is possible for consolidating broker-dealer 530 to track its level of profitability (e.g., in real-time, and/or over a certain period of time). 
Griffin [0090] monitoring the real-time and/or aggregate level of profitability.
Griffin [0005]  display bid and offer prices for these specific securities
Griffin [0110] The system may be implemented as a distributed computer system rather than a single computer. Similarly, the communications link may be a dedicated link, a modem over a POTS line, the Internet and/or any other method of communicating between computers and/or users. Moreover, the processing could be controlled by a software program on one or more computer systems or processors, or could even be partially or wholly implemented in hardware.)
determining in real time toxicity ratings
(Griffin [0088]  it is possible for consolidating broker-dealer 130 to track its level of profitability (e.g., in real-time, and/or over a certain period of time)
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient.)
receiving, over the communication network from a first participant order management system of a liquidity provider, a first order; 
(Griffin [0003]  broker-dealers that consolidate order flow from multiple OFPs (also referred to herein as wholesalers, or consolidating broker-dealers), and market-makers. It will be understood that, as used herein, the term “broker-dealer” refers to any entity that, when acting as a broker, executes orders on behalf of his client
Griffin [0030] the method receives the order from an order flow provider, and sends the order from the order flow provider to the broker-dealer.
Griffin [Abstract]  systems are provided which enable equities broker-dealers to execute an equity trade order)
automatically in response to receiving the first order and in real time, determining toxicity augments for the first order from the toxicity ratings respectively of the second participants,
(Griffin [0018] processes to detect, track and respond to the level of toxic (or likely toxic) orders present in an equities order flow using, for example, in at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers, these methods and systems allow for better execution quality for investors
Griffin [0079]  finding of ineligibility of one or more orders by toxicity analyzer... corrective action against an investor 110 who is determined to be a “naïve” offender. ... because an investor 110 submits one or more orders that are likely to be toxic
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient
Griffin [0025]  the method determines at least one toxicity quotient responsive to the order characteristics and generates the at least one toxicity quotient by the broker-dealer.
Griffin [0067] In at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers are used to quantify and/or mitigate the risk inherent in serving as a counter-party to equities transactions;
Examiner interprets "augments" as meaning characteristic, value, variable, or parameter, such as a quotient )
Griffin does not teach of respective second participants, in which the second participants are liquidity takers; respectively for the second participants, based on the trading activity information; and transmitting, over the communication network, first order display information securely and simultaneously to second participant order management systems respectively of selected second participants, to cause simultaneous display on a graphical user interface (GUI) of a display of each second participant order management system of the  selected  second participant order management systems of an indication of a price of the first order ….with the an indication of the amount of toxicity augment corresponding to the second participant; receiving, over the communication network from a given second participant order management system of the second 
Golubovsky teaches,
of respective second participants, in which the second participants are liquidity takers; (Golubovsky [0043] At step 206, “order 2” (also referred to as a liquidity consumer (LC) order) is submitted from the consumer client system 104 to system 100. As with order 1, order 2 is then validated at step 208. Order 2 may be one of multiple different types of orders including an immediate or cancel (IOC) order, a limit order, a market order, or the like.;--
Examiner interprets "liquidity takers" as a market taker who buy or sell instantly. As such, a "market order" (as opposed to a limit order) trades immediately at current prices )
 respectively for the second participants, based on the trading activity information; 
(Golubovsky [0043] At step 206, “order 2” (also referred to as a liquidity consumer (LC) order) is submitted from the consumer client system 104 to system 100. As with order 1, order 2 is then validated at step 208. Order 2 may be one of multiple different types of orders
Golubovsky  [0010] FIG. 1 shows two example computer systems with different order books that communicate to determine matches between new and pending data transaction requests;)
 and transmitting, over the communication network, first order display information securely and simultaneously to second participant order management systems respectively of selected second participants, to cause simultaneous display on a graphical user interface (GUI) of a display of each second participant order management system of the second participant order management systems of an indication of a price of the first order…. with an indication of the amount of the price change as the toxicity augment corresponding to the selected second participant; 
(Golubovsky [0022] a price value that indicates a particular price for the order subject to the data transaction request
Golubovsky [0054] In step 222, a match between order 2 (the LC order) and order 1 (the LP order) that is pending in order book 118 is identified.
Golubovsky [0002]   to selectively match data
Golubovsky [0082]   orders that are executed or matched using system 102 must satisfy the following conditions: The execution price displayed to the LC must be greater than or equal to the actual execution price for the match plus a minimum required toxicity holdback....The actual execution price is a quote price submitted by an LP at which the trade is executed. 
Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.
Golubovsky [0101] steps may be performed simultaneously (or in parallel)
Golubovsky [0068] price improvement)
receiving, over the communication network from a given second participant order management system of the second participant order management systems, a contra order; in response to receiving the contra order, transmitting the contra order, over the communication network, to the first participant order management system; 
(Golubovsky [0024]  For example, when a new order is received by system 100, transaction processor 114 may attempt to match the new order to a contra-side order that is currently in the transaction request database 112. In certain examples (as discussed in greater detail below), the transaction processor 114 (or other functionality of the system 100) may route a newly received order to system 102 via interfaces 110 and 116.
Golubovsky [0033] Consumer client system 104 is configured to communicate with system 100 via interface 110. Generally, the consumer client system submits data transaction requests (e.g., orders) that are “lit” (or will be if they are matched against a contra-side pending order).)
receiving, over the communication network from the first participant order management system, an indication that a quantity of a financial instrument indicated in the first order is reserved; and in response to receiving the indication that the quantity of the financial instrument is reserved, facilitating execution of an exchange that fulfills at least a part of each of the contra order and the first order.
(Golubovsky [0043] a limit order
Golubovsky [0016] The current state may be, for example, the best bid and offer, BBO, of the first order book. 
Golubovsky [0045] In certain examples, the submitted order may indicate what percentage of the order is eligible for matching against orders in order book 112 and/or a percentage of the order that is eligible for matching against orders that are resting in order book 118. For example, an order may indicate that only 20% of the order is eligible for matching against order book 112. Accordingly, if 100% is matched against order book 118, none will be matched against order book 112. However, if 0% is matched against order book 118, then only 20% of the original size of the order may be matched against order book 112.
Golubovsky [0068]  Volume—size of the trade;
Golubovsky [0043]  Order 2 may be one of multiple different types of orders including an immediate or cancel (IOC) order, a limit order, a market order, or the like.
Examiner interprets limit orders with bid/ask prices beyond the current market bid/ask prices as a form of reserving a spot within an order book. These orders cannot be immediately filled, so a spot is reserved for them within an order book to be filled when the market prices meets the requested limit price. Additionally, market orders that cannot be immediately filled at the current market price (e.g., requested bid/ask size exceeds the available number of shares at the current bid/ask price) have a spot reserved for them at the next available price in the order book. )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Golubovsky does not teach prior to receiving a request to execute a trade fulfilling at least a part of the first order; separate from the indication of the price of the first order; automatically, continuously, and dynamically adjusting the indications of the amount of the price changes as the toxicity augments to updated amounts of price changes as updated toxicity augments respectively for the selected second participant, according to real time market data; in which the first order is held securely in the first participant order management system; securely; in which each toxicity augment is an amount of a price change from a price of the first order; automatically responsive to determining the updated amounts of price changes as the updated toxicity augments, refreshing, over the communication network, the GUIs of the second participant order management systems to display, separately from the indication of the price of the first order, indications of the updated amount of 
Lange teaches, 
prior to receiving a request to execute a trade fulfilling at least a part of the first order; separate from the indication of the price of the first order;
(Lange [Col 13, Lines 25-30] conducting demand-based trading includes (a) means for accepting, prior to the fulfillment of all predetermined termination criteria, investments of value units by a plurality of traders in at least one of a plurality of defined states, wherein each of the defined states corresponds to at least one possible outcome of an event of economic significance
Lange [Col 80, Lines 31-33] involves computing a credit-capital-at-risk (CCAR)
Lange [Col 91, Line 67 to Col 92, Line 3] supplies real-time and historical market data, market news, and corporate action data, for the purpose of ascertaining event outcomes and updating trading period returns
Lange [Col 93, Lines 60-63] available to traders by posting the results for all trading periods on display 370. In a preferred embodiment not depicted, trader accounts are subsequently updated to reflect these results)
  automatically, continuously, and dynamically  adjusting the indications of the amount of the price changes as the toxicity augments to updated amounts of price changes as updated toxicity augments respectively for the selected second participant         ;
(Lange [Col 4, Lines 56-60] Derivatives dealers will typically add a premium to derivatives prices to insure against the possibility that the valuation models may not adequately reflect market factors or other conditions throughout the life of the contract. Lange  [Col 15, Lines 41-43] increased availability of information on marginal returns from trades and investments that can be displayed instantaneously
Lange  [Col 21, Lines 37-40] aggregate amount of leverage and credit risk existing for a group of DBAR contingent claims, can be readily calculated and displayed to traders at any time before the fulfillment
Lange  [Col 90, Lines 17-19] market data, and other input/output information
Lange  [Col 90, Line 40] viewing real-time and historical market data)
in which each toxicity augment is an amount of a price change from a price of the first order and determined based on the toxicity rating of a respective corresponding second participant; automatically responsive to determining the updated amounts of price changes as the updated toxicity augments, refreshing, over the communication network, the GUIs of the second participant order management systems to display, separately from the indication of the price of the first order, indications of the updated amount of the price changes as the updated toxicity augments in place of the indications of the amount of the price change as the toxicity augments respectively corresponding to the selected second participants
(Lange [Col 4, Lines 56-60] Derivatives dealers will typically add a premium to derivatives prices to insure against the possibility that the valuation models may not adequately reflect market factors or other conditions throughout the life of the contract. 
Lange  [Col 15, Lines 42-44]  investments that can be displayed instantaneously
Lange  [Col 21, Lines 37-40] aggregate amount of leverage and credit risk existing for a group of DBAR contingent claims, can be readily calculated and displayed to traders at any time before the fulfillment
Lange [Col 80, Lines 31-33] involves computing a credit-capital-at-risk (CCAR)
Lange [Col 80, Lines 35-39] The computation of CCAR involves the use of data related to the amount of margin used by each trader for each investment in each state for each group of contingent claims in the portfolio, data related to the probability of each trader defaulting on the margin loan
Lange [Col 106, Lines 52-61] A trader may also be interested in knowing how much credit risk the other traders represent among themselves.... the most risky trader, measured by the amount of CCAR associated with it, is trader C5. The amount of credit risk due to C1 through C4 can be determined by performing the matrix calculation ....This yields, for example, a CCAR for traders C1 through C4 of $4,870.65.
During interview on September 30, 2021, Applicant's Representative, Mr. Zoneraich, summarized the proposed amendments as a toxicity augment (a "risk premium") fee added to the price of a trade to account for the riskiness of a trader and further influenced by current market activity of the security. The CCAR may serve as a toxicity augment.)
  in which the first order is held securely in the first participant order management system
(Lange [Col 89, Lines 12-15]  Signals transmitted using telecommunications links 110, can be encrypted using such algorithms as Blowfish and other forms of public and private key encryption.
Lange  [Col 23, Lines 22-26] Data Security: The security of contingent claims transactions over the network may be ensured, using for example strong forms of public and private key encryption.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate risky trader quantification teachings of Lange whereby a “risky trader, measured by the amount of CCAR associated with it… The amount of credit risk.” (Lange [Col 106, Lines 56-59]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risky trader quantification) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “a correlation matrix (CCAR) with a number …. the statistical correlation of changes in credit ratings between every pair of traders.” Lange [Col 106, Lines 11-14])

Regarding Claim 2, 
Griffin, Golubovsky, and Lange teach the distributed trading method of Claim 1 as described earlier.
Griffin teaches,
  determined as a function of a given toxicity level corresponding to the given second participant.
(Griffin [0018] processes to detect, track and respond to the level of toxic (or likely toxic) orders present in an equities order flow using, for example, in at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers, these methods and systems allow for better execution quality for investors
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient
Griffin [0025]  the method determines at least one toxicity quotient responsive to the order characteristics and generates the at least one toxicity quotient by the broker-dealer.
Griffin [0067] In at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers are used to quantify and/or mitigate the risk inherent in serving as a counter-party to equities transactions)
Griffin does not teach in which a given toxicity augment for a given second participant of the second participants
Golubovsky teaches,
in which a given toxicity augment for a given second participant of the second participants
(Golubovsky [0043] At step 206, “order 2” (also referred to as a liquidity consumer (LC) order) is submitted from the consumer client system 104 to system 100. As with order 1, order 2 is then validated at step 208. Order 2 may be one of multiple different types of orders
Golubovsky [0083] In certain example embodiments, the minimum required toxicity holdback can be configured as a default for the whole system 102, per instrument, or each user and/or LC may have their own value. Advantageously, the later of these implementations may ensure that more toxic LCs are subject to higher hold-back rates. In certain examples, the minimum holdback may be dynamically changed (e.g., during a trading day))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the toxicity determination teachings of Golubovsky for “determining an overall “toxicity” of the orders.” (Golubovsky [0065]).        The modification would have been obvious, because it is merely applying a known technique (i.e. toxicity determination) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to (i.e. “Toxic orders (or the flow of orders from a given client) are those that tend to negatively affect the market.…Identification of such orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time. Accordingly….the overall order flow from a given participant or client is aggregated over a period of time and used to measure where the market is number of seconds (e.g., 30 seconds) or minutes later from when orders for that client have been processed.” Golubovsky [0065 - 0066])
Regarding Claim 3, 
Griffin, Golubovsky, and Lange teach the distributed trading method of Claim 1 as described earlier.
Griffin   and Golubovsky do not teach in which a given toxicity augment for a given second participant of the second participants is determined from a look-up table indicating given toxicity augments for respective toxicity levels.
Lange teaches,






  in which a given toxicity augment for a given second participant of the second participants is determined from a look-up table indicating given toxicity augments for respective toxicity levels.
(Lange [Col 106, Lines 56-59]  the most risky trader, measured by the amount of CCAR associated with it, is trader C5. The amount of credit risk due to C1 through C4 can be determined by performing the matrix calculation
Lange [Col 4, Lines 45 to Col 109, Line 1]  as shown in the above table and a correlation matrix Cs containing a correlation of returns between each pair of defined states, in order to compute a Credit-Capital-At-Risk
Lange [Col 106, Lines 11-14]  a correlation matrix (CCAR) with a number of rows and columns equal to the number of traders is constructed which contains the statistical correlation of changes in credit ratings between every pair of traders on the off-diagonals and 1's along the diagonal.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate risky trader quantification teachings of Lange whereby a “risky trader, measured by the amount of CCAR associated with it… The amount of credit risk.” (Lange [Col 106, Lines 56-59]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risky trader quantification) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “a correlation matrix (CCAR) with a number …. the statistical correlation of changes in credit ratings between every pair of traders.” Lange [Col 106, Lines 11-14])
Regarding Claim 4, 
Griffin, Golubovsky, and Lange teach the distributed trading method of Claim 1 as described earlier.
Griffin does not teach in which the remote computing device is a remote market data provider
Golubovsky teaches,
in which the remote computing device is a remote market data provider.
(Golubovsky [0025]   confirmations to client systems (e.g., consumer client system 104, provider client system 106, and/or other client systems). For example, system 100 may generate an electronic data feed ....  a data message may be generated based on that match and be sent out as part of an electronic data feed. The data message may include information regarding the ID (e.g., a ticker symbol) for the matched orders, the amount matched (e.g., the quantity), and/or the value at which the match occurred (e.g., $100).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])

Regarding Claim 5, 
Griffin, Golubovsky, and Lange teach the distributed trading method of Claim 1 as described earlier.
Griffin does not teach in which a given toxicity augment of a given second participant of the second participants is transmitted over the communication network as part of given display information to a given second participant order management system of the given second participant.
Golubovsky teaches,
in which a given toxicity augment of a given second participant of the second participants is transmitted over the communication network as part of given display information to a given second participant order management system of the given second participant.
(Golubovsky [0082]   orders that are executed or matched using system 102 must satisfy the following conditions: The execution price displayed to the LC must be greater than or equal to the actual execution price for the match plus a minimum required toxicity holdback....The actual execution price is a quote price submitted by an LP at which the trade is executed. 
Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Regarding Claim 6, 
Griffin, Golubovsky, and Lange teach the distributed trading method of Claim 1 as described earlier.
Griffin teaches,
in which an amount equal to a sum of a given toxicity augment of a given second participant of the second participants and a price of the first order
(Griffin [0075] According to at least one embodiment of the invention, some or all of the above and other order, market condition, and/or order execution parameters may be combined empirically to generate a “toxicity quotient” for orders placed by investor 110.)
Griffin does not teach transmitted over the communication network as part of given display information to a given second participant order management system of the given second participant.
Golubovsky teaches,
transmitted over the communication network as part of given display information to a given second participant order management system of the given second participant.
(Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Regarding Claim 9, 
Griffin, Golubovsky, and Lange teach the distributed trading method of Claim 1 as described earlier.
Griffin does not teach in which the transmitting, over the communication network, the first order display information to the second participant order management systems causes simultaneously displaying different indications of amounts of price changes as the toxicity augments with the price of the first order on the displays respectively of the second participant order management systems.
Golubovsky teaches,
in which the transmitting, over the communication network, the first order display information to the second participant order management systems 
(Golubovsky [0082]   orders that are executed or matched using system 102 must satisfy the following conditions: The execution price displayed to the LC must be greater than or equal to the actual execution price for the match plus a minimum required toxicity holdback....The actual execution price is a quote price submitted by an LP at which the trade is executed. 
Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.)
causes simultaneously displaying different indications of amounts of price changes as the toxicity augments with and separately the price of the first order on the displays respectively of the second participant order management systems.
(Golubovsky [0082]  a minimum required toxicity holdback
Golubovsky [0028] In certain examples, orders submitted from different provider client systems to system 102 will not match against one another (e.g., bid and offer prices in database 118 may overlap).
Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.
Golubovsky [0068] price improvement)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the toxicity determination teachings of Golubovsky for “determining an overall “toxicity” of the orders.” (Golubovsky [0065]).        The modification would have been obvious, because it is merely applying a known technique (i.e. toxicity determination) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Toxic orders (or the flow of orders from a given client) are those that tend to negatively affect the market.…Identification of such orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time. Accordingly….the overall order flow from a given participant or client is aggregated over a period of time and used to measure where the market is number of seconds (e.g., 30 seconds) or minutes later from when orders for that client have been processed.” Golubovsky [0065 - 0066])
Regarding Claim 10, 
Griffin, Golubovsky, and Lange teach the distributed trading method of Claim 1 as described earlier.
Griffin teaches,
further comprising controlling, by at least one processor: causing, over the communication network, display of respective shot clock on the GUI of the displays of  the second participant order management systems to indicate respective different countdowns available time remaining for the selected second participants     to react to the first order.
(Griffin [0081] the order is executed at step 508 (e.g., by sending the order to an exchange or internalizing the order, and with or without, for example, a time and/or price guarantee). 
Griffin [0106] The detailed description herein may be presented in terms of program procedures executed on a computer or network of computers.
Griffin [0110]  Moreover, the processing could be controlled by a software program on one or more computer systems or processors, or could even be partially or wholly implemented in hardware.)
Regarding Claim 13, 
Griffin, Golubovsky, and Lange teach the distributed trading method of Claim 1 as described earlier.
Griffin teaches,
automatically, continually, and dynamically, determining for given second participants of the second participants updated toxicity augments from the toxicity ratings respectively of the given second participants; 
(Griffin [0018] processes to detect, track and respond to the level of toxic (or likely toxic) orders present in an equities order flow using, for example, in at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers, these methods and systems allow for better execution quality for investors
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient
Griffin [0025]  the method determines at least one toxicity quotient responsive to the order characteristics and generates the at least one toxicity quotient by the broker-dealer.
Griffin [0067] In at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers are used to quantify and/or mitigate the risk inherent in serving as a counter-party to equities transactions)
and automatically responsive to determining the updated toxicity augments, transmitting, in real time over the communication network, the 
(Griffin [0088]  it is possible for consolidating broker-dealer 130 to track its level of profitability (e.g., in real-time, and/or over a certain period of time)
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient. 
Griffin [0105] the toxicity analyzers, profit analyzers and/or systems for determining compliance with a rule-set will be capable of communicating using the protocol or protocols by which orders in the equities order flow are transmitted. For example, these components and systems may be constructed such that details of orders (e.g., order parameters) being transmitted between various parties in the equities order flow chain may be directly ascertainable.)
Griffin does not teach  prior to receiving a request to execute a trade fulfilling at least a part of the first order from given second participants of the second participants, in real time;  
 Lange teaches,
prior to receiving a request to execute a trade fulfilling at least a part of the first order from given second participants of the second participants, in real time; 
(Lange [Col 13, Lines 25-30] conducting demand-based trading includes (a) means for accepting, prior to the fulfillment of all predetermined termination criteria, investments of value units by a plurality of traders in at least one of a plurality of defined states, wherein each of the defined states corresponds to at least one possible outcome of an event of economic significance)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate risky trader quantification teachings of Lange whereby a “risky trader, measured by the amount of CCAR associated with it… The amount of credit risk.” (Lange [Col 106, Lines 56-59]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risky trader quantification) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “a correlation matrix (CCAR) with a number …. the statistical correlation of changes in credit ratings between every pair of traders.” Lange [Col 106, Lines 11-14])
Regarding Claim 14
Griffin, Golubovsky, and Lange teach the distributed trading method of Claim 1 as described earlier.
Griffin does not teach determining whether the second participants are qualified to view the first order.
Golubovsky teaches,
determining whether the second participants are qualified to view the first order.
(Golubovsky [0055] will never execute or identify a match between orders at a price that is worse that the price at which order 2 was submitted. In certain examples, the transaction processor 120 will only execute a match if it is between the “top” lit prices (e.g., greater than the bid and lower than the offer of the BBO). In certain examples, exceptions to this type of matching requirement may be implemented (e.g., if there is a one-sided order book, if there is no lit price (such as trading just opened), etc. . . . ).
Golubovsky [0031]   may be modified to communicate with secondary transaction system without any change in communication protocols or data transaction request field requirements for consumer client systems 104....However, in certain examples, a flag or field may be added to the communication protocol for submitted data transaction requests. This field may provide a client a way to communicate that it desires to have the corresponding order (potentially) routed to a secondary transaction system)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Regarding Claim 16
Griffin, Golubovsky, and Lange teach the distributed trading method of Claim 1 as described earlier.
Griffin does not teach determining whether the second participants are qualified to view the first order.
Golubovsky teaches,
by at least one processor: securely storing, in a database, trading intentions of the liquidity provider received over the communication network from the first participant order management system.
(Golubovsky [0023] System 100 includes a transaction request database 112 and a transaction processor 114. The transaction request database 112 may include dual sorted lists of data transaction requests. The lists may be stored in an in-memory data structure (e.g., a sorted list), a flat file, a database management system (DBMS), or the like. In certain instances, the transaction request database 112 may include an order book that stores received orders (e.g., orders that are pending in the order book)
Golubovsky [0051] a data message is transmitted (e.g., via an electronic data communications network), from system 100 to system 102. 
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Claims 17, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Golubovsky,  and Lange in view of Doherty  (“ALTERNATIVE TRADING SCORECARD APPARATUSES, METHODS, AND SYSTEMS”, U.S. Publication Number: 20120143742 A1)

Regarding Claim 17, 
Griffin, Golubovsky,  and Lange  teach the distributed trading method of Claim 16 as described earlier.
Griffin, Golubovsky,  and Lange  do not teach in which the trading intentions are encrypted as received over the communication network, and in which the at least one processor controls: decrypting the trading intentions; and storing the trading intentions in decrypted form in the database.
Doherty teaches,
in which the trading intentions are encrypted as received over the communication network, and in which the at least one processor controls: decrypting the trading intentions; and storing the trading intentions in decrypted form in the database.
(Doherty  [0080] Cryptographic processor interfaces will allow for expedition of encryption and/or decryption requests by the cryptographic component... The cryptographic component allows for the encryption and/or decryption of provided data.
Doherty [0029] By storing the trade data 150 for each trade in account database 155 
Doherty [0025] Order data 120 sent to server 105 may include client identification information, the name and/or symbol of the financial instrument being traded, the quantity of the requested trade, whether the trade is a buy or sell order, and any limits on the trade.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin   to incorporate the trading and global matching teachings of Doherty for “transforming transaction data and market feed data into trade metrics.” (Doherty [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. metric scorecards) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “determining a mark price for the financial instrument, calculating a trade metric for the executed transaction using an executed price for the transaction and the mark price, and storing the trade metric in the database.” Doherty [Abstract])
Claim 19 is rejected on the same basis as Claim 1.
Regarding Claim 20, 
Griffin, Golubovsky,  and Lange  teach the distributed trading method of Claim 19 as described earlier.
Griffin does not teach further comprising the second participant order management systems, in which each of the second participant order management systems includes a third computing device configured to control: receiving, over the communication network, the first order display information; rendering on the graphical user interface the indication of the price of the first order with the price change as the toxicity augment corresponding to the second participant; and transmitting, over the communication network, a given contra order; separately from the indication of the amount
Golubovsky teaches,
further comprising the second participant order management systems, in which each of the second participant order management systems includes a third computing device configured to control: receiving, over the communication network, the first order display information; rendering on the graphical user interface the indication of the price of the first order with the price change as the toxicity augment corresponding to the second participant; and transmitting, over the communication network, a given contra order.
(Golubovsky [0022] a price value that indicates a particular price for the order subject to the data transaction request
Golubovsky [0032] consumer client system 104 and provider client system 106 are implemented on client computer systems (or other computer systems are controlled in some fashion by the “client”). Client computer systems can include personal computers, mobile devices, automated computer systems, cloud-based computer systems, and the like. Generally, systems 104 and 106 may include any computer system....In certain instances, the consumer client systems are those that are controlled or operated by entities that generally consume liquidity. 
 Golubovsky [0054] In step 222, a match between order 2 (the LC order) and order 1 (the LP order) that is pending in order book 118 is identified.
Golubovsky [0068] price improvement
Golubovsky [0082]   orders that are executed or matched using system 102 must satisfy the following conditions: The execution price displayed to the LC must be greater than or equal to the actual execution price for the match plus a minimum required toxicity holdback....The actual execution price is a quote price submitted by an LP at which the trade is executed. 
Golubovsky [0077] The report may provide each LP with end of the day toxicity report with information on running overall toxicity in the pool and toxicity associated with their transactions.
Golubovsky [0089]  each or any of the display interfaces 308 is or includes one or more circuits that receive data from the processors 302, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output (e.g., a High-Definition Multimedia Interface (HDMI), a DisplayPort Interface, a Video Graphics Array (VGA) interface, a Digital Video Interface (DVI), or the like), the generated image data to the display device 312, which displays the image data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate the data routing and matching teachings of Golubovsky for “transaction processing that uses two different systems to selectively match data transaction requests across two different sorted lists of data transaction requests..” (Golubovsky [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. match and process data transaction requests) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “Identification of such (toxic) orders is a difficult task because it is difficult to know the “direction” that the market is heading at a given point in time…. data may be averaged to obtain the overall flow for that client for all of their orders. If the average processing for orders for a given client comes out neutral (e.g., within a predefined range) or in the market's favor, then orders from that client may be classified as non-toxic. However, if the data shows a client is continually obtaining benefits in their favor (e.g., matches they achieve are better than what could be obtained 30 seconds after the fact) it may point to orders from this client as being toxic.” Golubovsky [0066])
Golubovsky  does not teach separately from the indication of the amount
Lange teaches,
separately from the indication of the amount
(Lange [Col 91, Line 67 to Col 92, Line 3] supplies real-time and historical market data, market news, and corporate action data, for the purpose of ascertaining event outcomes and updating trading period returns
Lange [Col 93, Lines 60-63] available to traders by posting the results for all trading periods on display 370. In a preferred embodiment not depicted, trader accounts are subsequently updated to reflect these results..)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate risky trader quantification teachings of Lange whereby a “risky trader, measured by the amount of CCAR associated with it… The amount of credit risk.” (Lange [Col 106, Lines 56-59]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risky trader quantification) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “a correlation matrix (CCAR) with a number …. the statistical correlation of changes in credit ratings between every pair of traders.” Lange [Col 106, Lines 11-14])



Claims 11, 12, 15 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Golubovsky, and Lange  in view of Cicero (“SYSTEMS AND METHODS FOR IMPLEMENTING TRADING AND GLOBAL MATCHING BASED ON BROKER SUGGESTED PRICES”, U.S. Publication Number: 20140188683 A1)

Regarding Claim 11, 
Griffin, Golubovsky,  and Lange  teach the distributed trading method of Claim 10 as described earlier.
Griffin, Golubovsky, and Lange  do not teach automatically responsive to a determination that there is no time remaining for a given selected second participant to react to the first order, causing, over the communication network, refreshing of the display on the GUI of the second participant order management system of the given selected second participant such that (i) the shot clock indicates the available time is expired and (ii) an indication operable to request to execute a trade fulfilling the first order displayed on the GUI is replaced by an indication operable to request to refresh of the first order.
Cicero teaches,
automatically responsive to a determination that there is no time remaining for a given selected second participant to react to the first order, 
(Cicero [0061] at the end of the timer for the worked up trade, then the semi-interactive or interactive users may be denied access to the matching process.)
causing, over the communication network, refreshing of the display on the GUI of the second participant order management system of the given selected second participant
(Cicero [0077] Following execution, the matched trades may automatically execute in a trading application or system according to the system and, thereafter, trade execution messages may be displayed on relevant user's user interfaces. Rules for sending execution alerts are detailed below in the portions of the specifications relating respectively to interactive trading alerts, interactive trading pop ups, and broker interactive pop ups
Cicero [0133]  the BSP may be displayed with a background of a first suitable color.
Cicero [0134]the BSP may be displayed in a second suitable color.
Cicero [0135]  the BSP may be displayed in a third color)
such that (i) the shot clock indicates the available time is expired and (ii) an indication operable to request to execute a trade fulfilling the first order displayed on the GUI is replaced by an indication operable to request to refresh of the first order.
(Cicero [0140]  Once the trader's timer expires, all of the trader's market orders may be held and all BSOs may be cancelled.
Cicero [0049] the session at the previous BSO may be cancelled and replaced with a new session.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin   to incorporate the trading and global matching teachings of Cicero for “electronic trading systems and methods of trading that may preferably be implemented without interrupting regular market activity.” (Cicero [Abstract]) ….” based on broker-suggested price(s)”  (Cicero [0003])       The modification would have been obvious, because it is merely applying a known technique (i.e. order matching) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “when a first trader has submitted a bid or offer at a BSP, the first trader may have requested, either by a default setting or a specific request, that the bid or offer remains unposted—i.e., that the bid or offer is not viewable, and/or actionable, by other entities.” Cicero [0006])
Regarding Claim 12, 
Griffin, Golubovsky,  Lange, and  Cicero teach the distributed trading method of Claim 11 as described earlier.
Griffin, Golubovsky, and  Lange do not teach automatically responsive to a determination the indication to request to refresh the first order is operated and receiving an indication that a second quantity of the financial instrument indicated 
Cicero teaches,
automatically responsive to a determination the indication to request to refresh the first order is operated 
(Cicero [0140]  Once the trader's timer expires, all of the trader's market orders may be held and all BSOs may be cancelled.
Cicero [0049] the session at the previous BSO may be cancelled and replaced with a new session.)
and receiving an indication that a second quantity of the financial instrument indicated in the first order is reserved, facilitating execution of an exchange that fulfills at least a part of each of the contra order and the first order.
(Cicero [0051] in accordance with price and time priority rules
Cicero [0075] Based on the overall size and direction of the order entered, a single bid/offer may be matched up with multiple bid/offers. Those with priority, which is defined in more detail below, may have their respective entire size matched before moving to the next level of priority. If there is not an equal amount of volume of interest bids to offers or offer to bids, the outstanding size may be thrown out. Once matched, all executed trades may be sent to a suitable trade recordation application or system.
Cicero [0070] When original trades are only partially executed, the remaining size may be automatically included in the work up.
Cicero [0080] If the remaining, untraded, volume of the interest is not executed as part of the work up/join the trade, the price and partial size may return to be posted on the suitable trading system and/or application.;
Examiner interprets limit orders with bid/ask prices beyond the current market bid/ask prices as a form of reserving a spot within an order book. These orders cannot be immediately filled, so a spot is reserved for them within an order book to be filled when the market prices meets the requested limit price. Additionally, market orders that cannot be immediately filled at the current market price (e.g., requested bid/ask size exceeds the available number of shares at the current bid/ask price) have a spot reserved for them at the next available price in the order book. Partial fills represent only a portion of a reserved ordered price/quantity that could be completed)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin and the data routing and matching teachings of Golubovsky to incorporate the trading and global matching teachings of Cicero for “electronic trading systems and methods of trading that may preferably be implemented without interrupting regular market activity.” (Cicero [Abstract]) ….” based on broker-suggested price(s)”  (Cicero [0003])       The modification would have been obvious, because it is merely applying a known technique (i.e. order matching) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “when a first trader has submitted a bid or offer at a BSP, the first trader may have requested, either by a default setting or a specific request, that the bid or offer remains unposted—i.e., that the bid or offer is not viewable, and/or actionable, by other entities.” Cicero [0006])
Regarding Claim 15, 
Griffin, Golubovsky, and Lange teach the distributed trading method of Claim 1 as described earlier.
Griffin teaches,
transmitting the first order display information, over the communication network
(Griffin [0105] the toxicity analyzers, profit analyzers and/or systems for determining compliance with a rule-set will be capable of communicating using the protocol or protocols by which orders in the equities order flow are transmitted. For example, these components and systems may be constructed such that details of orders (e.g., order parameters) being transmitted between various parties in the equities order flow chain may be directly ascertainable.
Griffin [0010] one or more electronic communications networks (ECNs),)
with the toxicity augment.
(Griffin [0018] processes to detect, track and respond to the level of toxic (or likely toxic) orders present in an equities order flow using, for example, in at least one embodiment of the invention, order toxicity characteristics and/or profit analyzers, these methods and systems allow for better execution quality for investors
Griffin [0019] determining at least one toxicity quotient responsive to the order characteristics, and analyzing the order to determine eligibility for execution using the at least one toxicity quotient)
Griffin does not teach to cause display on the GUI of each of the second participant order management systems indicia as a button operable to accept the first order; at an amount equal to a sum of the price change as the amount of with the toxicity augment and the price of the first order.
Cicero teaches,
to cause display on the GUI of each of the second participant order management systems indicia as a button operable to accept the first order
(Cicero [0119] Traders may submit their size either via the size entry field or size buttons, depending on their user preference setting.
Cicero [0181] The trader may click on the desired hit/lift button to execute the trade;)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin and the data routing and matching teachings of Golubovsky to incorporate the trading and global matching teachings of Cicero for “electronic trading systems and methods of trading that may preferably be implemented without interrupting regular market activity.” (Cicero [Abstract]) ….” based on broker-suggested price(s)”  (Cicero [0003])       The modification would have been obvious, because it is merely applying a known technique (i.e. order matching) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “when a first trader has submitted a bid or offer at a BSP, the first trader may have requested, either by a default setting or a specific request, that the bid or offer remains unposted—i.e., that the bid or offer is not viewable, and/or actionable, by other entities.” Cicero [0006])
Cicero does not teach at an amount equal to a sum of the amount of price change as the the toxicity augment and the price of the first order.
Lange teaches, 
an amount equal to a sum of the amount of the price change as the toxicity augment and the price of the first order.
(Lange [Col 106, Lines 56-59]  the most risky trader, measured by the amount of CCAR associated with it, is trader C5. The amount of credit risk due to C1 through C4 can be determined by performing the matrix calculation
Lange [Col 4, Lines 45 to Col 109, Line 1]  as shown in the above table and a correlation matrix Cs containing a correlation of returns between each pair of defined states, in order to compute a Credit-Capital-At-Risk.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate risky trader quantification teachings of Lange whereby a “risky trader, measured by the amount of CCAR associated with it… The amount of credit risk.” (Lange [Col 106, Lines 56-59]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risky trader quantification) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “a correlation matrix (CCAR) with a number …. the statistical correlation of changes in credit ratings between every pair of traders.” Lange [Col 106, Lines 11-14])
Regarding Claim 18, 
Griffin, Golubovsky,  and Lange  teach the distributed trading method of Claim 1  as described earlier.
Griffin, Golubovsky,  and Lange  do not teach in which the first order display information is transmitted encrypted respectively to the second participant order management systems.
Lange  teaches, 
  in which the first order display information is transmitted encrypted respectively to the second participant order management systems.
(Lange [Col 89, Lines 12-15]  Signals transmitted using telecommunications links 110, can be encrypted using such algorithms as Blowfish and other forms of public and private key encryption.
Lange  [Col 23, Lines 22-26] Data Security: The security of contingent claims transactions over the network may be ensured, using for example strong forms of public and private key encryption..)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin to incorporate risky trader quantification teachings of Lange whereby a “risky trader, measured by the amount of CCAR associated with it… The amount of credit risk.” (Lange [Col 106, Lines 56-59]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risky trader quantification) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “a correlation matrix (CCAR) with a number …. the statistical correlation of changes in credit ratings between every pair of traders.” Lange [Col 106, Lines 11-14])
Lange  does not teach such that the first order display information of one of the selected second participants is maintained confidential from others of the selected second participants.
Cicero teaches
such that the first order display information of one of the selected second participants is maintained confidential from others of the selected second participants.
(Cicero [0151] the interest may be hidden)
    It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order flow toxicity analyzer of Griffin and the data routing and matching teachings of Golubovsky to incorporate the trading and global matching teachings of Cicero for “electronic trading systems and methods of trading that may preferably be implemented without interrupting regular market activity.” (Cicero [Abstract]) ….” based on broker-suggested price(s)”  (Cicero [0003])       The modification would have been obvious, because it is merely applying a known technique (i.e. order matching) to a known concept (i.e. order flow toxicity analyzer) ready for improvement to yield predictable result (i.e. “when a first trader has submitted a bid or offer at a BSP, the first trader may have requested, either by a default setting or a specific request, that the bid or offer remains unposted—i.e., that the bid or offer is not viewable, and/or actionable, by other entities.” Cicero [0006])
Response to Remarks
Applicant's arguments filed on October 12, 2021  have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Applicant submits that the claims as presented fully satisfy the requirements of Section 101, particularly in view of current case law and USPTO guidance. When the limitations of the present claims are properly considered in a reasoned analysis in the manner required, it is readily apparent that the various elements, and combinations of such elements, amount to significantly more than the purported "abstract idea" in the rejection... The 2019 PEG provides that a patent claim is patent eligible if the claim "as a whole integrates the recited judicial exception [i.e., abstract ideal into a practical application of the exception."… the present disclosure provides improvements to computer and computer networks by simultaneously permitting multiple targeted parties as second participants to, in real time, be presented with trade information including respective toxicity augments on a respective GUI of a display, together with real time information for acting to execute a presented trade. Such improvements of the present disclosure are rooted in network and computer technology and overcome a technical problem specifically arising in the realm of computer networks and computers.  "
Examiner responds:
The proposed invention solves a business/financial concern relating to generating toxicity augments (risk premium fee for risky traders). It does not constitute a technological innovation.
	The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant's amendments have been fully considered but they are not persuasive.
The claimed limitations clearly relate to managing transactions/interactions between liquidity provider, liquidity taker, and/or broker/exchange.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive an order or facilitate exchange recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).








A judicial exception is not integrated into a practical application.  Any potential additional elements are 



 recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads, [0103] A processor may include one or more microprocessors, central processing units (CPUs), computing devices, …. or like devices or any combination thereof, regardless of the architecture.  [0050] Data provider 117 may provide such information in any one or more of a variety of forms and means such as video, audio (e.g., radio broadcast), text (e.g., stock ticker-type information), or other data that may convey information.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
In this case the claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for See MPEP 2106.05(d) well-understood, routine, and conventional

The Applicant states:
“In particular, the present claims are similar to those of Bascom, Amdocs, DDR Holdings, and Core Wireless. … DDR Holdings, and Core Wireless. In these cases, the CAFC followed the Supreme Court's guidance and clearly identified that improvements rooted in computer technology that included an inventive concept add something significantly more to an abstract idea.... Here, like in DDR Holdings, the claims clearly recite improvements to technology "
Examiner responds:
In DDR Holdings, LLC v. Hotels.com, L.P..,the   technological  problem in previous systems was that they "allowed third-party merchants to lure the host website's visitor traffic away from the host website because visitors would be taken to the third-party merchant's website when they clicked on the merchant's advertisement on the host site."  The Court found that the invention:
“[P]rovides a solution to this problem (for the host) by creating a new web page that permits a website visitor, in a sense, to be in two places at the same time.  On activation of a hyperlink on a host website -- such as an advertisement for a third-party merchant -- instead of taking the visitor to the merchant's website, the system generates and directs the visitor to a composite web page that displays product information from the third-party merchant, but retains the host website's look and feel.”
In this way, the host website retains visitor traffic while displaying the third-party merchant's products. The Court found that  the claims "address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after clicking on an advertisement and activating a hyperlink." Summarily, the Court found the invention yielded unexpected results, greatly departing from conventional technologies at the time.
In the absence of unexpected results, changes or alteration of sequence does not make for a patentable invention,  see Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) ; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)
In the Applicant’s invention, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. 
In this case the claims’ invocation of computers, networks, and displays do not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
Regarding additional elements:
“Real time communication over a communication network” is well-understood, routine, and conventional.
The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads, [0103] A processor may include one or more microprocessors, central processing units (CPUs), computing devices, …. or like devices or any combination thereof, regardless of the architecture.  [0050] Data provider 117 may provide such information in any one or more of a variety of forms and means such as video, audio (e.g., radio broadcast), text (e.g., stock ticker-type information), or other data that may convey information.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. 
Communication over a network is well-understood, routine and conventional is supported by case law, see MPEP 2106.05(d)(II): Receiving or 
“Determining in real time an amount of toxicity augment” amounts to performance of a mental process.
“Monitoring, over a communication network in real time, trading activity information” amounts to performance of a mental process.
“Determining in real time toxicity ratings” amounts to performance of a mental process.
“Amount of the toxicity augment displayed on a GUI in real time automatically and dynamically” amounts to  post-solution activity. The applicant’s invention merely provides or displays a visualization. The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or 
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Lange (“FINANCIAL PRODUCTS HAVING DEMAND-BASED, ADJUSTABLE RETURNS, AND TRADING EXCHANGE THEREFOR”, U.S. Patent Number: 7389262 B1)
Excised prior art includes: 
   Hirani (“METHOD AND SYSTEM FOR INTEREST RATE SWAPS”, U.S. Publication Number: 20120265666 A1)
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of additional prior art
Therefore, the rejection under  35 USC § 103 remains.


 

Prior Art Cited But Not Applied

























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kratka (“RISK-ADJUSTED METHOD FOR PRICING FINANCIAL DERIVATIVES”, U.S. Patent Number: 7287006 B1) determines the value of a derivative by introducing risk premiums…. computing a value of the derivative based on the input characteristics and parameters using a risk-adjusted pricing equation, and an output unit for displaying the value of the derivative.
Lopez de Prado (“SYSTEMS AND METHODS FOR CONTROLLING ELECTRONIC EXCHANGE BEHAVIOR BASED ON AN INFORMED TRADING METRIC”, U.S. Publication Number: 2012/0143741 A1) proposes a computerized exchange system and a method of operating a computerized exchange system are disclosed. The exchange system variably favors execution of buy trades or sell trades based on the value of an informed trading metric, thereby attempting to forestall predatory increases in order toxicity.
Marynowski (“AUTOMATED TRADING SYSTEM IN AN ELECTRONIC TRADING EXCHANGE”, U.S. Publication Number: 2015/0356680 A1) provides a look-up table that stores a range of theoretical buy and sell prices for a given range of current market price of the underlying security. As the price of the underlying security changes, a new theoretical price may be indexed in the look-up table, thereby avoiding calculations that would otherwise slow automated trading decisions. In addition, a system of checks may be conducted to ensure accurate and safe automated trading.

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697